Judgment, Supreme Court, Bronx County (Alexander Hunter, J.), rendered July 20, 1994, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a second violent felony offender, to concurrent terms of 8 to 16 years and 6 to 12 years, respectively, unanimously affirmed.
Defendant failed to establish that the prosecutor’s race-neutral explanations for peremptory challenges were pretextual (see, People v Payne, 88 NY2d 172, 181). The court’s charge, viewed as a whole, adequately conveyed the appropriate standards of proof (see, People v Fields, 87 NY2d 821, 822-823). Concur—Milonas, J. P., Ellerin, Nardelli, Williams and Mazzarelli, JJ.